KEITH, Circuit Judge,
dissenting.
Because I disagree with the majority’s position that Van Dorn Plastic Mach. Co. *368v. NLRB, 736 F.2d 343 (6th Cir.1984), cert. denied, 469 U.S. 1208, 105 S.Ct. 1173, 84 L.Ed.2d 323 (1985), limits the applicability of the National Labor Relations Board’s election campaign statements rule announced in Midland National Life Ins. Co. v. NLRB, 263 NLRB 127 (1982), I must respectfully dissent.
The majority correctly states the Board’s rule regarding election campaign statements as articulated in Midland National Life and acknowledges that this is the “current position” of the Board. However, the majority attempts to sidestep the rule by relying on what it concedes to be “dicta” from Van Dorn, where the majority opinion stated a “reluctance to be bound by the Midland National Life rule in every case.” Van Dorn, 736 F.2d at 348. This Court did not hold in Van Dorn that the rule established in Midland National Life should be limited. Chief Judge Lively, the author of the majority opinion in Van Dorn, merely stated that there may be reasons to limit the applicability of Midland National Life where there is misrepresentation or deception surrounding elections, but no proof of forgery. See id. I cannot concur with the majority’s reliance on dicta as binding authority. Thus, I would strictly adhere to the Midland National Life rule requiring proof of forgery to set aside elections.
In the instant case, the Board found that there was insufficient evidence that forged documents were used to influence the election. The rule in this Circuit is that Board decisions should not be lightly set-aside, but upheld if supported by substantial evidence. See NLRB v. First Union Management, Inc., 777 F.2d 330, 336 (6th Cir.1985). I would affirm the Board’s decision as supported by substantial evidence.